Citation Nr: 0204983	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  95-32 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to April 30, 1992 for 
a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sheldon B. Nagelberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") had active military service from July 1965 to 
May 1970.

This matter arises from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which assigned an effective date for 
service connection for PTSD of April 30, 1992.  

The Board issued a decision in December 1998 which included 
the issue of entitlement to an effective date prior to April 
30, 1992 for a grant of service connection for PTSD.  The 
December 1998 Board decision as to the earlier effective date 
issue was subsequently vacated by a September 2001 order of 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court's order reflects that the December 1998 
Board decision was vacated and remanded for readjudication in 
light of the recently enacted Veterans Claims Assistance Act 
of 2000.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appealed claim for 
an effective date prior to April 30, 1992 for a grant of 
service connection for PTSD is of record, and the veteran has 
been notified of what is necessary to substantiate his claim.  

2.  The veteran's original claim for a service connection for 
a neuropsychiatric condition, to include PTSD, was denied in 
May 1987; at that time he was diagnosed as having bipolar 
disorder and had not been diagnosed with PTSD.

3.  In June 1987, the RO notified the veteran of the May 1987 
rating decision denial of service connection for PTSD and of 
his appellate rights; the veteran did not enter notice of 
disagreement with the RO's May 1987 rating decision denial 
within one year of notice of the decision. 

4.  In April 1993, the veteran requested that his claim for 
service connection for PTSD be reopened; in February 1994, 
subsequent to a March 1993 diagnosis of PTSD, the claim for 
service connection for PTSD was granted, made effective from 
April 23, 1993.

5.  Based upon medical evidence constructively received 
within one year of the April 1993 reopened claim, and the 
RO's interpretation of such treatment records as an informal 
claim to reopen, a subsequent RO decision in May 1997 granted 
an effective date for service connection of April 30, 1992.


CONCLUSION OF LAW

The requirements for an effective date prior to April 30, 
1992, for a grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.400, 
20.200, 20.201, 20.302(a), 20.1103, 20.1105 (2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish an effective date prior to April 30, 1992 for a 
grant of service connection for PTSD.  The vacated and 
remanded December 1998 Board decision also informed the 
veteran what must be established to substantiate his claim 
for an earlier effective date for service connection for 
PTSD.  The appellant was afforded a personal hearing before 
the RO in February 1998.  

The evidence developed in this case includes VA outpatient 
treatment records, a VA examination report, hospitalization 
reports, private medical records, lay statements, and 
personal hearing testimony.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence which might be relevant to the appellant's 
claim.  The veteran has submitted private medical evidence in 
support of his claim.  There is no indication that there are 
any additional and relevant VA or other treatment records 
available that would provide a reasonable possibility of 
substantiating the claim for an earlier effective date for 
service connection for PTSD (prior to April 30, 1992).  The 
Board notes the veteran's attorney's contention that 
treatment records from a private hospitalization in 1982 
should be obtained, but notes that neither the veteran nor 
his attorney contends that such records contain evidence of a 
medical diagnosis of PTSD.  The summary of that 
hospitalization reflects a diagnosis of paranoia.  In light 
of the fact that the summary of the 1982 hospitalization is 
of record, the veteran first filed a claim for service 
connection for PTSD in January 1987, a subsequent May 1987 
rating decision became a final decision, and the undisputed 
evidence shows that the veteran was first diagnosed with PTSD 
in March 1993 (although he experienced PTSD symptoms before 
this date), the 1982 hospitalization records are not 
"necessary to substantiate" a claim for earlier effective 
date for service connection for PTSD.  38 U.S.C.A. 
§ 5103A(a)(1) (West Supp. 2001).  No assistance is necessary 
in obtaining the 1982 hospitalization records because there 
is no reasonable possibility that these records "would aid 
in substantiating a claim" for earlier effective date for 
service connection for PTSD.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001).  Relevant VA outpatient treatment records dated 
in April 1992 were obtained and were considered, which 
resulted in the assignment of the current effective date for 
service connection for PTSD of April 30, 1992.  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

The veteran contends that he is entitled to an earlier 
effective date for a grant of service connection for PTSD 
because he had his "original nervous breakdown" in 1980 or 
1982, and that he experienced PTSD symptoms in 1980 and 1982, 
notwithstanding that he filed his initial claim for service 
connection for PTSD in January 1987.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a), which provides that, 
unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor" (italics added).  The implementing regulations 
provide that the effective date of compensation based on a 
claim received after a final disallowance, or reopened 
claims, will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii),(r).  There is an exception to this effective 
date rule if a compensation claim is made within one year 
following the veteran's service discharge, but the exception 
does not apply in this case as the veteran was discharged in 
1970, and there is no allegation that he submitted a claim 
for service connection for PTSD within one year following his 
service discharge.

After a review of the evidence and in concert with the 
applicable law, the Board finds that an effective date 
earlier than April 30, 1992 for a grant of service connection 
for PTSD is not warranted.  The medical evidence of record 
reveals that the veteran has been diagnosed and treated for 
bipolar disorder since at least 1982.  The initial VA 
outpatient record which reflects some indication of PTSD 
signs and symptoms is dated from April 30, 1992.  A 
subsequent diagnosis of "probable PTSD" occurred in a March 
1993 VA hospital discharge summary after the veteran had been 
treated for a manic psychosis.

In reviewing the relevant procedural history of this case, 
the Board observes that the veteran's initial application for 
service connection for a neuropsychiatric condition, to 
include PTSD, was received by the RO in January 1987.  The 
original claim for service connection for a neuropsychiatric 
condition, to include PTSD, was denied in May 1987.  The 
bases for the decision included that there was no diagnosis 
of PTSD.  

In June 1987, the RO notified the veteran of the May 1987 
rating decision denial and of his appellate rights.  As the 
veteran did not enter notice of disagreement with the RO's 
May 1987 rating decision denial within one year of notice of 
the decision, the May 1987 rating decision denial of service 
connection for PTSD became a final decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.302(a), 20.1103.  New 
and material evidence was then required to reopen a claim for 
service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156a, 20.1105. 

On April 21, 1992, the veteran submitted an application to 
reopen a claim for service connection for psychiatric 
disorders which included "nervous condition," manic 
depression, and bipolar disorder, but did not specifically 
request reopening of a claim for service connection for PTSD.  
A RO decision in May 1992 found that the veteran had failed 
to submit new and material evidence to reopen his claim for 
"nervous disorders."  

On April 26, 1993, however, the veteran submitted a statement 
that he believed he suffered from PTSD, and he requested 
further evaluation.  By this submission, the veteran 
effectively submitted a reopened claim for service connection 
for PTSD.  Subsequent to a March 1993 diagnosis of PTSD, and 
a VA examination in November 1993 which diagnosed PTSD, in a 
February 1994 rating decision, the RO granted service 
connection for PTSD, and properly assigned an effective date 
for service connection of April 23, 1993, the date of the 
veteran's reopened claim.  See 38 U.S.C.A.  § 5110(a) 
(effective date of reopened claim not earlier than the date 
of receipt of application); 38 C.F.R. § 3.400(q)(1)(ii),(r) 
(effective date of reopened compensation claim is date of 
receipt of claim if later than the date entitlement arose).  

In October 1996, the RO received VA outpatient treatment 
notes dated as early as April 30, 1992 which contained the 
notation that the veteran had PTSD symptoms.  The Board 
recognizes that VA is deemed to have constructive notice of 
any documents generated by the VA, such as the clinical notes 
dated in April 1992, even though not actually received at the 
RO until 1996.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The mental health clinic evaluation dated April 30, 
1992 indicated that the veteran had some signs and symptoms 
of PTSD, and was in the process of filling out assessment 
forms to determine if he had the diagnosed disability of 
PTSD.  

Based on these treatment records, the RO determined that the 
VA outpatient treatment notes reflected PTSD symptoms within 
one year of the veteran's reopened claim.  In a May 1997 
rating decision, the RO assigned an effective date for 
service connection for PTSD of April 30, 1992.  The RO 
apparently relied on the provisions of 38 C.F.R. § 
3.157(b)(1) (2001) in reaching its determination that an 
effective date for service connection for PTSD of April 30, 
1992 was warranted.  This provision for informal claims found 
at 38 C.F.R. § 3.157, however, specifically provides that 
such informal claim provisions only apply to claims denied 
for the reason that the service-connected disability was not 
compensable in degree (or for increased ratings in previously 
granted claims, which is not at issue here).  In this case, 
the evidence shows that the basis of the May 1987 denial was 
the absence of a diagnosis of PTSD; the May 1987 denial of 
service connection for PTSD was not based on the fact that 
PTSD was not compensable.  Notwithstanding the RO's 
application of the provisions of 38 C.F.R. § 3.157, the Board 
will not disturb the RO's determination that the veteran 
entered an "informal" claim to reopen service connection 
for PTSD in April 1992 (based on notations in the VA 
treatment records), and that an effective date of April 30, 
1992 was assigned by the RO for the grant of service 
connection for PTSD on this basis. 

Even assuming, arguendo, that the veteran's April 21, 1992 
application to reopen a claim for service connection for 
psychiatric disorders, construed liberally, constituted a 
request to reopen a claim for service connection for PTSD, an 
effective date earlier than April 30, 1992 would not be 
warranted.  The earliest date of treatment indicated in the 
1992 VA treatment records is April 30, 1992.  The effective 
date for a reopened claim for service connection is the 
latest of the date of receipt of claim (April 21, 1992) or 
the date entitlement arose (April 30, 1992); the latest of 
the two dates in this case is April 30, 1992, the date 
entitlement arose.  See 38 U.S.C.A.  § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii),(r).  

In February 1998, the veteran appeared for a local hearing at 
the RO.  He testified that he realized, in retrospect, that 
he had PTSD in 1982 when he was working as a police officer 
and was having flashbacks.  He reported that he later had a 
nervous breakdown.  He testified that he had two tours of 
duty in Vietnam.  He further testified that sometime in 1990 
doctors told him he has PTSD, although he was not treated for 
PTSD at VA until 1992.  With regard to the veteran's 
assertion that treating medical professionals allegedly told 
him that his diagnosis in 1990 was PTSD, such a veteran's 
account, "filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

With regard to the veteran's contention that he experienced 
PTSD symptoms as early as 1980 and thereafter which had not 
been diagnosed as PTSD, while the veteran is competent to 
report and describe to a medical professional the in-service 
stressful events, as well as symptoms he experiences at any 
time, it is the province of health care professionals to 
enter conclusions which require medical opinions, including a 
medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  More importantly for effective date purposes, the 
evidence of record reflects that the veteran was not 
diagnosed with PTSD until March 1993, although he experienced 
PTSD symptoms as early as April 30, 1992 which have been 
attributed by the medical evidence to the diagnosed 
disability of PTSD.  

With regard to earlier symptomatology which the veteran feels 
were PTSD symptoms, the undisputed evidence shows that the 
veteran did not file an application for service connection 
for PTSD until January 1987.  It is also significant for 
effective date purposes that there was a prior final rating 
decision denial of service connection for PTSD (May 1987).  
To the extent the veteran's claim for earlier effective date 
requests an effective date prior to the prior final decision 
in May 1987, or prior to the subsequent claim to reopen 
following this prior final rating decision, the claim is 
controlled by the law and not the evidence, and has no legal 
merit.  

An analysis of effective date for service connection in this 
case is based on a reopened claim, not on symptoms the 
veteran experienced prior to the final May 1987 rating 
decision, or even prior to the date of reopened claim in 
April 1992.  The fact that the veteran may have experienced 
symptoms in 1982 which were later determined to be 
attributable to PTSD does not mean that an earlier effective 
date for service connection for PTSD is warranted.  The 
assignment of effective dates is based on the specifically 
applicable law and regulations.  See 38 U.S.C.A.  
§ 5110(a) (effective date of reopened claim not earlier than 
the date of receipt of application); 38 C.F.R. § 
3.400(q)(1)(ii),(r) (effective date of reopened compensation 
claim is date of receipt of claim if later than the date 
entitlement arose).   

For these reasons, the Board finds that the preponderance of 
the evidence is against the appeal for an effective date 
prior to April 30, 1992 for a grant of service connection for 
PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 
1991 

& Supp. 2001); 38 C.F.R. §§ 3.102, 3.156a, 3.400, 20.200, 
20.201, 20.302(a), 20.1103, 20.1105 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  


ORDER

An appeal for an effective date prior to April 30, 1992 for a 
grant of service connection for PTSD is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

